Title: James Lovell to Abigail Adams, 6 January 1780
From: Lovell, James
To: Adams, Abigail




Jan. 6. 1780


You will see, lovely Woman, by the Papers which I have sent that we shall have more post Advantages of Communication than we have had for some time back; but I fear this Remark will tend to my Disadvantage, and if it was not for Oeconomy I would throw by the present Sheet and take up another in which I would only tell you that I regard, esteem and respect you and will certainly write to you as often as I possibly can. But since I have hinted at increasing Opportunities of Conveyance, I must assure you that the days are too short for me at present by much to get pressing public Business off my Hands; and as to the Nights they are ten times more ruinous to my health than they were in Summer. I therefore hide myself from them within the Bed Curtains the Moment that public duty is discharged. In Truth, I am at length aiming to preserve some Remnant of a good Constitution for Situations into which you seem to think you would chide me if you was invested with those Rights of Chiding which a Church Parson’s Certificate is presumed to have conveyed to another.
You may thus perceive that your Letter of Decr. 13 is before me. It was within two Minutes brought from the Office with Information that the Post sets out at 2 P.M. I ought now to be in Congress, but must scratch a Line or two for Boston.
Our Affairs are unpleasant in many Views, but not ruined. Every Patriot ought to be allarmed and then all will be safe. I think with Tristram about the Currency, now we have done with the Paper Mill and Press. It seems as if the Signature alone will not make Portia reject the Piece. Yorick, Sterne and Tristram are bearable but Shandy is a wicked Creature.
Let me again mention to you to mind the pages of 1778, that if I have sent doubles you may return the 2d, or if I omit, you may demand a single Sheet of the Journals.
Thank Mr. Cranch for his kind Compliments left for me with Mrs. Lovell. I wish him and his every Felicity.
I cannot consent so to stint my heart-warm extensive Vows for you as to pass the Compliments of the Season from my Pen, and thereby risk a Supposition that I had done all which my Affections suggest at the Instant of subscribing myself your Friend & h. Servt.,

JL

